Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.
 Claims 3, 6-18, and 20-22 are cancelled.  Claim 24 is new.  Claims 1, 2, 4, 5, 19, 23, and 24 are pending.  Claims 1, 2, 4, 5, 19, 23, and 24 are examined herein.
Applicant's arguments with respect to the 103 rejection of claims 1, 4, 5, and 24 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Applicant's amendments to the claims have rendered the 103 rejection of claims 2, 10, 12, 15, 19, and 23 of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sidorova et al. (Tatiana N. Sidorova, Liudmila V. Yermalitskaya, Lisa C.Mace, K. Sam Wells, Olivier Boutaud, Joseph K. Prinsen, Sean S. Davies, L. Jackson Roberts II, Sergey I. Dikalov, Charles G. Glabe, Venkataraman Amarnath, Joey V. Barnett, Katherine T. Murray, Reactive γ-ketoaldehydes promote protein misfolding and preamyloid oligomer formation in rapidly-activated atrial cells, Journal of Molecular and Cellular Cardiology 79 (2015) 295–302; of record).
The claims are generally drawn to the reduction of the likelihood of onset of atrial fibrillation in a subject at risk of atrial fibrillation comprising the administration of the compound shown below (related to claims 4 and 5).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sidorova et al. discloses preamyloid oligomer formation by γ-ketoaldehydes provides a link between oxidative stress and atrial cell injury, and atrial fibrillation susceptibility (i.e. the identifying factors of a patient at risk of AF; see, for example, the Conclusion on pg. 301 and the whole document), and further discloses that the compound salicylamine (SA; i.e. the elected species) is a small molecule scavenger of γ-ketoaldehydes which can protect proteins from undesirable modification by these reactive compounds (i.e. can be administered to reducing the likelihood of onset of AF; see, for example, the abstract and the whole document).  Sidorova et al. further discloses that atrial fibrillation (AF) is a progressive disorder, with remodeling during rapid atrial activation that increases arrhythmia susceptibility with abundant evidence linking oxidative stress to the pathogenesis and progression of AF (see, for example, the introduction on pg. 295).
Sidorova et al. does not specifically disclose the treatment of AF with the claimed compound.
It would have been obvious to one of ordinary skill at the time of filing to treat AF with the claimed compound SA.
One of ordinary skill would have been motivated to pre-treat/reduce the likelihood of AF with SA because Sidorova et al. teaches the pathogenesis of AF, teaches that the use of SA in model systems for AF was successful, and teaches that the area is of interest for further study.  One of ordinary skill in the art would have applied the general teachings of Sidorova et al. to the pre-treatment of AF, as directed by Sidorova et al., during the routine experimentation and optimization of the method of treatment of AF, and would have done so with a reasonable expectation of success in making an improved method.

Response to Arguments
The Applicant argues “the claims are directed to a method for reducing the likelihood of onset of atrial fibrillation in a subject with or at risk of atrial fibrillation and a method for treating, preventing, or ameliorating atrial arrhythmias in a subject with atrial stretch. These methods are not disclosed or suggested by Sidorova.”
This is not found persuasive.  Sidorova et al. clearly discloses that the treatment therein is aimed at, among others, the pathogenesis of AF (i.e. the manner of development of AF) and is thus encompassing treatment of patients at risk.  As stated previously, Sidorova et al. shows a potential link between oxidative stress and atrial cell injury/atrial fibrillation susceptibility, discloses that salicylamine can protect this from taking place, and thus it would have been obvious to apply this to the treatment and pre-treatment of all of the potentially disclosed indications, including atrial fibrillation.
With respect to the atrial stretch, that limitation is addressed in a new rejection below.
The Applicant argues “the rapidly-paced atrial HL-1 cells are intended to be a model of atrial fibrillation. After stimulation, these cells undergo remodeling similar to that observed in human AF … This experiment does not look at whether PAOs are present before atrial fibrillation. Instead, the PAOs were identified after the cells had been rapidly paced for 6 hours, simulating atrial fibrillation. There is no indication that PAOs are present prior to pacing stimulation.”
This is not found persuasive.  The prior art developed a method for measuring a biomarker of disease progression, and has utilized it in developing potential treatments.  This positive teaching cannot reasonably be used as some sort of negative teaching for when the biomarker is not present, i.e. the fact that the biomarker is not extant prior to the disease state does not somehow make the prevention or pre-treatment unreasonable.  The fact that the biomarker is not yet present does not somehow put an intellectual blockade on pre-treatment.  Further, the concept of pre-treatment/prevention appears throughout the disclosure of Sidorova et al., and acts as a positive teaching regarding said pre-treatment.
The Applicant argues “one of ordinary skill in the art would view all of the Sidorova experiments as studying γ-KAs and PAOs after simulated AF (6 hours of rapid pacing) … there is no evidence that (1) these are present prior to prolonged AF/flutter or (2) they have any relationship with the development of AF/flutter. Instead, their presence after prolonged stimulation only teaches that they may be an after-effect of prolonged stimulation. It should be noted that the experiments in Figure 3 were conducted in unpaced cells, but those experiments only looked at whether adding synthetic γKAs to atrial cells resulted in PAO formation. The researchers were looking for a link between γ-KAs and PAO formation in atrial cells. Because the y-KAs were simply added to the cells (and not created during the process of AF), the Figure 3 experiments do not disclose or suggest that γKAs and/or PAOs are present in early AF/flutter or conditions that make a person susceptible to AF/flutter.”
This is not found persuasive.  The cited section with the information in Figure 3 states in part “γ-KAs are highly-reactive products of oxidative stress that can crosslink proteins to initiate their aggregation. To investigate whether these compounds could play a role in generating PAOs in our experimental preparation, atrial HL-1 cells were incubated with a physiologic concentration of a synthetic E-series γ-KA (E2-IsoKs; 1 μM) … As illustrated in Fig. 3A and B, exposure to E2-IsoKs led to the production of cytosolic PAOs similar to that observed with rapid pacing. Furthermore, immunostaining using an anti-γ-KA lysyl adduct single chain antibody (D11 ScFv) demonstrated the presence of abundant adducts in rapidly stimulated but not control cells (Fig. 3C and D). Taken together, these results are highly suggestive that γ-KAs can serve as a mechanistic link between oxidative stress and PAO formation in our experimental preparation.”  Additionally, in the conclusion Sidorova et al. states “PAO formation by γ-KAs provides a potential mechanistic link between oxidative stress and atrial cell injury, and potentially AF susceptibility.”  It is clear from the disclosure of Sidorova et al. that γ-KAs are a precursor to PAO formation, PAO formation is related to atrial fibrillation, and γ-KAs can be intercepted by SA.  It would have been obvious to both treat AF and to pre-treat AF with SA based on the disclosure of Sidorova et al.

New Rejections
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim states “in a subject with atrial stretch, compressing the step” (emphasis added), which is presumably a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2014/0256774 A1).
Roberts et al. discloses the treatment of a patient with hypertension comprising administering the compound shown below (i.e. the instant election; see, for example, claim 18).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The instant claims and the instant specification define the instantly claimed patient at risk to include a patient with hypertension.  Thus, Roberts et al. discloses the treatment of the instantly claimed patient population with the instantly claimed composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sidorova et al. (Tatiana N. Sidorova, Liudmila V. Yermalitskaya, Lisa C.Mace, K. Sam Wells, Olivier Boutaud, Joseph K. Prinsen, Sean S. Davies, L. Jackson Roberts II, Sergey I. Dikalov, Charles G. Glabe, Venkataraman Amarnath, Joey V. Barnett, Katherine T. Murray, Reactive γ-ketoaldehydes promote protein misfolding and preamyloid oligomer formation in rapidly-activated atrial cells, Journal of Molecular and Cellular Cardiology 79 (2015) 295–302; of record) as applied to claims 1, 4, and 5 above, and further in view of De Jong et al. (Anne Margreet De Jong, Alexander H. Maass, Silke U. Oberdorf-Maass, Dirk J. Van Veldhuisen, Wiek H. Van Gilst, and Isabelle C. Van Gelder, Mechanisms of atrial structural changes caused by stretch occurring before and during early atrial fibrillation, Cardiovascular Research (2010) 89, 754–765).
The instant claims are generally drawn to the method for treating, preventing, or ameliorating atrial arrhythmias in a subject with atrial stretch comprising administering the compound shown below (related to claims 19 and 23) wherein the risk factor is hypertension (related to claim 24).
Sidorova et al. teaches as above, and further clarifies that PAO formation and transcriptional remodeling were inhibited when cells were stimulated in the presence of SA (see, for example, the abstract) and that the PAOs are potential candidates to promote myocyte injury during atrial cell remodeling (i.e. during/after remodeling; see, for example, 3 Results on pg. 297).  Sidorova et al. further references De Jong et al. with respect to AF with remodeling.
Sidorova et al. does not specifically disclose the pre-treatment or treatment of AF with atrial stretch.
De Jong et al. discloses that stretch of the atria is a main contributor to atrial remodeling (see, for example, the abstract and the whole document), and that atrial stretch occurs before and after the start of AF (see, for example, pg. 754, right column, second paragraph).  De Jong et al. additionally discloses that known risk factors for AF include hypertension (see, for example, the Introduction on pg. 754)
It would have been obvious to prevent or treat atrial arrhythmia in a subject with atrial stretch and/or hypertension comprising administering SA because the prior art discloses and teaches all of the claimed limitations.
One of ordinary skill would have been motivated to (pre)treat atrial arrhythmia in a subject with atrial stretch with SA because Sidorova et al. teaches that SA is useful for the treatment of AF, teaches that atrial cell remodeling is a component of the progression AF that is inhibited by SA, and incorporates De Jong et al. which discloses that atrial stretch is a main contributor to atrial remodeling.  One of ordinary skill would have combined the teachings of Sidorova et al. and De Jong et al., and would have treated or pre-treated AF with atrial stretch using SA, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to (pre)treat atrial arrhythmia in a subject with hypertension with SA because Sidorova et al. teaches that SA is useful for the treatment of AF, and incorporates De Jong et al. which discloses that it was known that hypertension was a known risk factor for AF.  One of ordinary skill would have combined the teachings of Sidorova et al. and De Jong et al., and would have treated or pre-treated AF in a patient with hypertension using SA, and would have done so with a reasonable expectation of success.
Further, as discussed above, the disclosure of Sidorova et al. makes the treatment and the pre-treatment of AF with SA obvious, and one of skill would have applied the obvious treatment of the patient population to the sub-population with atrial stretch and/or hypertension with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,975,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to the reduction of the likelihood of onset of atrial fibrillation in a subject at risk of atrial fibrillation comprising the administration of the compound shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The instant claims and the instant specification define the instantly claimed patient at risk to include a patient with hypertension.
The patent discloses the treatment of a patient with hypertension comprising administering the compound shown below (i.e. the instant election; see, for example, claims 2 and 3).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Thus, the patent discloses the administration of the claimed composition to the claimed patient population.

Conclusion
 Claims 3, 6-18, and 20-22 are cancelled.  Claims 1, 2, 4, 5, 19, 23, and 24 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627